Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taiwanese Patent No. TWM 5635720 (Pub’d 07/11/2018 – Translation is US 10,571,071) to Hung (Hung).

    PNG
    media_image1.png
    622
    519
    media_image1.png
    Greyscale

Regarding Claim 1:  Hung discloses a clamp being configured with a supporting arm for supporting a display device, and being disposed on a board having an upper surface, the clamp comprising: a main body (See Annotated Fig. A), including a housing (See Annotated Fig. A) and a pressing plate (See Annotated Fig. A) secured with each other and collaboratively defining a moving space, wherein the pressing plate has a shaft hole (See Annotated Fig. A) and 
Regarding Claim 12:  Hung discloses a clamp of claim 1, wherein the main body further includes a supporting column (91) being fixed to the pressing plate and extending through the housing for receiving the supporting arm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of US Patent App. No. 2010/0148020 to Wills et al. (Wills).
Regarding Claim 2:  Hung discloses a clamp of claim 1, wherein the distance between the clamping member (See Annotated Fig. A) and the pressing plate (See Annotated Fig. A) is defined as an initial distance when the first plate is at the lowest position . . . and wherein the initial distance is greater than a thickness of the board.  Hung does not disclose wherein the initial distance is adjusted by selectively locating the clamping member at different positions of the second plate.  However, Wills teaches wherein the initial distance is adjusted by selectively locating the clamping member (150) at different positions (134) of the second plate (133).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hung by using adjustment holes similar to those taught by Wills to enable a user to adjust the width of the clamp for differently width-sized support surfaces.
Regarding Claim 3:  Notably no additional structure is claimed here.  Hung discloses a clamp of claim 2, wherein a distance between the highest 
Regarding Claim 5:  Hung discloses a clamp of claim 3, wherein the moving module includes a compensation angle (See Annotated Fig. A), wherein an angle included by the first plate (See Annotated Fig. A) and the second plate (See Annotated Fig. A) when the first plate is at the lowest position is a complementary angle of the compensation angle, and wherein the angle between the first plate and the second plate is substantially 90 degrees when the clamp is clamping on the board.
Regarding Claim 7:  Hung does not disclose an adjustable clamping member.  However, Wills teaches the second plate includes at least one limiting hole (134), the clamping member includes a locking plate (152) and at least one fixing member (153) penetrating the locking plate to selectively connect to the at least one limiting hole, such that the clamping member is secured to the second plate.
Regarding Claim 8
Regarding Claim 10:  Hung does not disclose an adjustable clamping member.  However, Wills teaches the clamping member further includes an abutting plate (151), wherein the abutting plate and the locking plate are integrally formed and substantially have an L-shaped cross-section collectively.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Wills as applied to claim 3 above, and further in view of US Patent No. 8,141,836 to Saez et al. (Saez).
Regarding Claim 4:  Hung discloses a clamp wherein the screw rod (See Annotated Fig. A) further includes a thinner rod body (See Annotated Fig. A) . . . the pressing plate further includes a main plate (See Annotated Fig. A).  Neither Hung not Wills disclose or teach the use of a circlip; however, Saez teaches a circlip (123), wherein the circlip (123) clips on the thinner rod body and is adjacent to the main plate, such that the 10thinner rod body is rotatably disposed in the shaft hole of the pressing plate.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hung in view of Wills by using a clip similar to that taught by Saez to hold the screw rod in place during operation to ensure against accidental dislodging.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Wills as applied to claim 8 and 3 above, respectively, and further in view of US Patent No. 5,180,220 to Van Kalsbeek (Van Kalsbeek).
Regarding Claim 9:  Neither Hung nor Wills disclose or teach an elongated hole.  However, Van Kalsbeek teaches a clamp of claim 8, wherein the 5adjust the position of the clamping member in relation to the second plate.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hung in view of Wills by using an elongated hole similar to that taught by Van Kalsbeek to enable a user to finely adjust the distance between the clamping member and the pressing plate using the elongated hole in the second plate.
Regarding Claim 11:  Neither Hung nor Wills disclose or teach a first and second pad.  However, Van Kalsbeek teaches a clamp of claim 3, wherein the pressing plate further includes a first pad (26) and the clamping member further includes a second pad (25), wherein the first pad and the second pad contact with the board when the clamp is clamping on the board.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Hung in view of Wills by using pads similar to those taught by Van Kalsbeek to prevent scratches and damage to the surfaces of the support board.    
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2018/0316307, 2013/0075564, 9873244.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632